—Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered October 31, 2006 in a personal injury action. The order, insofar as appealed from, granted in part defendants’ motion for partial summary judgment and denied plaintiffs cross motion for partial summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, EJ., Smith, Centra, Feradotto and Pine, JJ.